Case 2:18-cv-03436-ADS-AYS Document 27 Filed 04/30/19 Page 1 of 2 Page|D #: 194

TEDDY BEARYS PLC

Patricia |rene Scott
19 Rose Gardens
Herne Bay

Kent CT6 6NJ
ENGLAND

Te|: 011 44 1227 363323
Email: trishascott@btinternet.com

 

Aprii 29, 2019

Filed by WiMawing Counsel via PACB

The Honourab|e Magistrate Judge Anne Y Shields
United States District Court Eastern District of New York
100 Federal P|aza

Central |s|ip, NY 11722

Re: Case 2:18-cv-03436
The Teddy Bearys Ltd - v - Dover Pub|ications lnc. and Theodore Menten

Your Honor:

l am the P|aintiff in the case referred to above. ln preparation for the Schedu|ed
Conference on May 1, 2019, my withdrawing Attorney suggested that l may wish to
explain in writing why l have requested a sixty day extension to find alternative Counse|,
instead of a thirty day extension_ l hope this is helpfu|.

Although | intended to find replacement Counse| after l wrote to you on 20th January
2019, the serious illness of my relatives has occupied much of my time and prevented me
from doing so.

A year ago, in March 2018, after not being able to contact my sister, Diane, and her
husband, Martin, the Police traced them to Kettering General Hospita|, local to where they
|ive. My brother-in-law Martin suffered a subdura| haematoma (similar to a stroke), and
had been rushed to hospital for trepanation of the skull. He was in a coma on the lntensive
Care Unit and not expected to |ive. Diane was de|irious with a urine infection and, when
recovered, was found to have Dementia. Martin had apparently affectionately cared for
her with this for a while and screened it from the fami|y.

During the last year, my other sister, Rosie, and l have been to Kettering every week
or ten days to sort out their care and their house. lt’s a three-hour journey each way by
car or by train. Rosie is a Doctor of Psycho|ogy and | was a qualified nurse - an S.R.N.,
O.H.N_C. - with ten years’ experience Together we’ve managed to pull my sister and her
husband through some critical times.

Case 2:18-cv-03436-ADS-AYS Document 27 Filed 04/30/19 Page 2 of 2 PagelD #: 195

TEDDY BEARYS PLC

Against all odds, Martin survived but, with left-sided paralysis, he was left on a ward
as bed-ridden, unable to eat, and with rio prospects. Over weeks, l consulted hospital
administrators doctors and physiotherapists, and Martin was moved to a Stroke Ward
and then to a Rehabilitation Unit, with good care. He now feeds himself, mobilises in a
wheelchair, is coherent most of the time, and the pain in his left arm and leg is alleviated
with personalised sp|ints.

Diane survived neglect at a nursing home where she suffered a broken hip and, on
return there from hospital, was left without food and water for 36 hours. ln A & E, they
found she had large and raw bedsores, Atrial Fibrillation and Pneumonia. Despite the
doctors warning she could die from organ failure, she pulled through.

As | hope you might understand, the health of my sister and brother-in-law has been
a tremendous worry; but We have now managed to relocate both Diane and Martin in the
same nursing home in Kettering, and Rosie and l have orientated them back together.
They’ve been married for nearly fifty years and have always been happy together. We
continue to oversee their care, and there are some current health concerns that l’m
addressing with the nursing home staff and still occupy my time.

For six weeks, Rosie and l also cleaned and sorted their house, ready for sale,
travelling to Kettering every third day. That finished two weeks ago, but the care of my

relatives has been my priority and l’ve had little time to focus on finding alternative
Counsel_

A sixty day extension would allow me the time to find a replacement attorney within
the ongoing commitments that l have for the care of my family members

ln the circumstances, | am also very willing to agree with the suggestion by my current
Attorney, Mr Gottesman, that We could investigate settlement discussions with the
Defence Attorney, Mr Dannay. l believe Mr Dannay has indicated he would be willing to
talk about my Case. The sixty day extension would allow such discussions and, should
settlement not be possib|e, still allow me thirty days to find alternative Counsel.

l would be very grateful if you could grant me the sixty day extension l have requested,
in these circumstances

Thank you for your consideration of the content of this letter.

Yours Sincerely,
c__,_,,

Trisha Scott for The Teddy Bearys Ltd.

